





Exhibit 10.8(a)



SUPPLEMENTAL INDENTURE
This SUPPLEMENTAL INDENTURE, dated as of July 12, 2012 (this “Supplemental
Indenture”), is entered into by and among WireCo WorldGroup Inc. (the
“Company”), the new guarantor identified herein as a party (the “New
Guarantor”), and U.S. Bank National Association, as Trustee (the “Trustee”).
W I T N E S S E T H :
WHEREAS the Company and the existing Guarantors have heretofore executed and
delivered to the Trustee an Indenture, dated as of May 19, 2010 (as amended,
supplemented or otherwise modified in accordance with its terms, the
“Indenture”), providing for the issuance of 9.5% Senior Notes due 2017, in
aggregate principal amount of $275,000,000 and the issuance on June 10, 2011 of
9.5% Senior Notes due 2017 in aggregate principal amount of $150,000,000
(collectively, the “Notes”);
WHEREAS Section 4.18 of the Indenture provides, in part, that if any Affiliate
Guarantor acquires or creates a Restricted Subsidiary after the Issue Date, such
Subsidiary shall become an Affiliate Guarantor;
WHEREAS Section 8.01 of the Indenture provides that without the consent of any
Holder of Notes, the Company, the Guarantors and the Trustee may amend or
supplement the Indenture, the Notes or the Notes Guarantees to allow any
Guarantor to execute a supplemental indenture and/or Note Guarantee with respect
to the Notes;
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantor,
the Company and the Trustee mutually covenant and agree for the equal and
ratable benefit of the Holders of the Securities as follows:
1.Defined Terms. Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Indenture.
2.    Agreement to Guarantee. The New Guarantor hereby agrees, jointly and
severally with all existing Guarantors, to unconditionally guarantee the
Company’s obligations under the Securities on the terms and subject to the
conditions set forth in Article Ten of the Indenture and to be bound by all
other applicable provisions of the Indenture and the Securities and to perform
all of the obligations and agreements of a Guarantor under the Indenture;
provided that the guarantee and indemnity obligations of any New Guarantor
organized under the laws of the Netherlands under the Indenture shall be deemed
not to be undertaken or incurred by such New Guarantor to the extent that the
same would constitute unlawful financial assistance within the meaning of
Section 2:207c of the Dutch Civil Code or would cause the principles of
corporate (financial) benefit to be transgressed, and the provisions of the
Indenture shall in respect of such New Guarantor be construed accordingly.
3.    Notices. All notices or other communications to the New Guarantor shall be
given as provided in Section 11.02 of the Indenture.

W/1968027



--------------------------------------------------------------------------------




4.    Ratification of Indenture; Supplemental Indenture Part of Indenture.
Except as expressly amended hereby, the Indenture is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder of Securities heretofore or
hereafter authenticated and delivered shall be bound hereby.
5.    Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
6.    Trustee Makes No Representation. The Trustee makes no representation as to
the validity or sufficiency of this Supplemental Indenture.
7.    Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
8.    Effect of Headings. The Section headings herein are for convenience only
and shall not effect the construction thereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, as of the day and year first written above.



                        WIRECO WORLDGROUP INC.




By:    /s/ Ira Glazer
Name: Ira Glazer
Title: President and CEO






THE NEW GUARANTOR:




WIRECO DUTCH ACQUISITION B.V.




By: /s/ Ira Glazer
Name: Ira Glazer
Title: Attorney-in-Fact


Address: c/o WireCo WorldGroup Inc.
12200 NW Ambassador Drive
Kansas City, Missouri 64163-1244
Attention: Chief Financial Officer
Telephone: (816) 270-4905




U.S. BANK NATIONAL ASSOCIATION,
As Trustee




By:    /s/ John J. Doherty
Name: John J. Doherty
Title: Vice President

    
[Signature Page to Dutch Acquisition Supplemental Indenture]

